DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20160117119 herein Kim and Iiada et all 20150026402 herein Iiada in view of Kumar 20190370050 herein Kumar
Per claim 1, Kim discloses: a host having a buffer area; and a storage device having: a host interface; a controller; non-volatile storage media; and firmware; (fig. 1, 2 and 16 ¶0066 and ¶0155).
Kim discloses a system that uses weighted metric in view of the I/O to select queues but does not specifically disclose: and wherein the host configures, in the buffer area and according to a predetermined performance tier of an account, submission queues of requests from the account to access the non-volatile storage media.
However, Iiada in an analogous art discloses: and wherein the host configures, in the buffer area and according to a predetermined performance tier of an account, submission queues of requests from the account to access the non-volatile storage media (¶0008; Kim modified with the tiering of Iiada would disclose selecting queues in view of the tier requirements).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim and Iida because Kim modified with Iida produces an optimal access time according to the speed of the I/O processing by the host (¶0009).
The combined teachings of Kim and Iida disclose assigning queues in view of tiers but does not specifically disclose: wherein the host assigns the submission queues for exclusive use by the account, among a plurality of accounts in the computer system, to achieve the predetermined performance tier in the account accessing the non-volatile storage media.
However, Kumar in an analogous art discloses: wherein the host assigns the submission queues for exclusive use by the account, among a plurality of accounts in the computer system, to achieve the predetermined performance tier in the account accessing the non-volatile storage media (¶0112; discloses a dedicated work queue associated with the I/O device).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida and Kumar because Kim and Iida modified the allocation process of Kumar because Kumar’s exclusive use of the queues allows for isolation and direct access of I/O device (¶0020).
Per claim 2, Iida discloses: wherein the performance tier of the account identifies a predetermined input/output speed in accessing the non-volatile storage media of the storage device; and the submission queues are configured to allow the account to access the non-volatile storage media at least at the predetermined input/output speed (¶0009).
Per claim 3, Iida discloses: wherein the host determines, according to the performance tier of the account, a quantity of the submission queues and allocates, the quantity of the submission queues for exclusive use by the account in the computer system (¶0092).

Claims 5, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20160117119 herein Kim, Iiada et all 20150026402 herein Iiada and Kumar 20190370050 herein Kumar in further view Lee et al. 20080222311 herein Lee.
Per claim 5, the combined teachings of Kim, Iida and Kumar disclose exclusively assigning queues in view of tiers but does not specifically disclose: wherein the host configures no more than a predetermined count of submission queues for accessing the non-volatile storage media of the storage device concurrently.
However, Lee in an analogous art discloses: wherein the host configures no more than a predetermined count of submission queues for accessing the non-volatile storage media of the storage device concurrently (¶0058; limit/threshold of queues).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida, Kumar and Lee because the combined teachings modified with Lee efficiently allocates and share system resources (¶0015).

Per claim 16, Kim discloses:  establishing a communication connection between a host and a storage device having: creating, in a buffer area of a host computer system, a plurality of input/output submission queues of requests to access a non-volatile storage media of a storage device (fig. 1, 2 and 16 ¶0066 and ¶0155).
Kim discloses a system that uses weighted metric in view of the I/O to select queues but does not specifically disclose: assigning, by the host, according to a predetermined data access performance level of an account, a number of submission queues, among the plurality of input/output submission queues, to the account; distributing requests from the account for accessing the non-volatile storage media to the number of submission queues assigned to the account; and,.
However, Iiada in an analogous art discloses: assigning, by the host, according to a predetermined data access performance level of an account, a number of submission queues, among the plurality of input/output submission queues, to the account (¶0008; Kim modified with the tiering of Iiada would disclose selecting queues in view of the tier requirements).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim and Iida because Kim modified with Iida produces an optimal access time according to the speed of the I/O processing by the host (¶0009).
The combined teachings of Kim and Iida disclose assigning queues in view of tiers but does not specifically disclose: distributing requests from the account for accessing the non-volatile storage media to the number of submission queues assigned to the account; and,.
However, Kumar in an analogous art discloses: wherein the host assigns the submission queues for exclusive use by the account, among a plurality of accounts in the computer system, to achieve the predetermined performance tier in the account accessing the non-volatile storage media (¶0112; discloses a dedicated work queue associated with the I/O device).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida and Kumar because Kim and Iida modified the allocation process of Kumar because Kumar’s exclusive use of the queues allows for isolation and direct access of I/O device (¶0020).
the combined teachings of Kim, Iida and Kumar disclose exclusively assigning queues in view of tiers but does not specifically disclose: configuring no more than a predetermined count of submission queues for concurrently use by the storage device.
However, Lee in an analogous art discloses: configuring no more than a predetermined count of submission queues for concurrently use by the storage device (¶0058; limit/threshold of queues).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida, Kumar and Lee because the combined teachings modified with Lee efficiently allocates and share system resources (¶0015).
Per claim 17, Iida discloses: processing by the controller requests from the plurality of input/output submission queues with equal priority (¶0009).
Per claim 18, Kumar discloses: creating a completion queue in the buffer area; and configuring the number of submission queues assigned to the account to share the completion queue (¶0112).

Claim 20 is the computer storage medium claim corresponding to the method claim of 16 is rejected under the same reasons set forth in connection with the rejection of claim 16.

Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.
The applicant argues: The prior art references Kim, liada, and Kumar fail to teach or disclose the invention of performance allocation among users for accessing non-volatile memory devices as claimed by Applicant. Specifically, Kim liada, and Kumar fail to teach or disclose Applicant's claimed element the host assigning the submission queues for exclusive use by an account, among a plurality of accounts, to achieve the predetermined performance tier in the account accessing the nonvolatile storage media. 
To the contrary, Kim is limited to disclosing a memory controller configured to control the nonvolatile memory includes selecting one of a plurality of submission queues; fetching, from the selected submission queue, a command for accessing the storage device; executing the fetched command; outputting an execution result of the fetched command to a selected completion queue corresponding to the selected submission queue; determining whether a submission queue is a full submission queue, the full submission queue corresponding to a full completion queue; and inhibiting the selecting from selecting the full submission queue until the full completion queue becomes a normal completion queue, when the determining determines a submission queue is the full submission queue, wherein the plurality of submission queues are sequentially selected in accordance with round robin scheduling. 
The additional prior art references liada and Kumar fail to remedy the shortcomings of Kim. liada is limited to disclosing storage devices of a plurality of types of varying performance, and a control unit which manages each of storage areas provided by the storage devices of the plurality of types by means of storage tiers of a plurality of different types, and assigns the storage areas in page units to a virtual volume from any of the storage tiers among the storage tiers of the plurality of types. If the data I/O request is received from the host, the control unit assigns storage areas in page units from the uppermost storage tier to the target areas of the virtual volume corresponding to the I/O request. The control unit changes the page unit storage area assignment to predetermined areas of the virtual volume from an upper storage tier to a lower storage tier in accordance with the speed of processing of the data I/O request. 
Kumar is limited to disclosing an address translation circuit to intercept a work request from an I/O device. 
Accordingly, Kim in view of liada in further view of Kumar fail to teach or disclose the invention of performance allocation among users for accessing non-volatile memory devices as claimed by Applicant. As a result, Applicant's independent claims are patentable over Kim in view of liada and Kumar. 
The examiner respectfully disagrees and asserts that the applicant’s arguments are primarily directed to the Kim reference. However, the Kumar reference is relied upon to teach assigning the submission queues for exclusive use by an account, among a plurality of accounts, to achieve the predetermined performance tier in the account accessing the nonvolatile storage media. The applicant does not specifically disclose why the Kumar reference does not teach assigning submission ques for exclusive use by and account to achieve a certain level of performance. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The examiner notes that Kumar discloses dedicated work queues associated with the I/O device. Kumar’s dedicated/exclusive use of the queues combined with Kim and Iiada would yield a system wherein the host would assign queues exclusively to achieve a specific performance tier. 

Allowable Subject Matter
Claims 6-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131